DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment	
Amendments filed February 12, 2021 are acknowledged.
All rejections not explicitly maintained herein are withdrawn.
Status of Claims
4.         Claims 1-3, 5-7, and 9-17 are pending. Claims 11-17 remain withdrawn for being drawn to a non-elected species. Claims 1-3, 5-7, and 9-10 are under consideration herein.
Claim Objections
5.	Claims 2-3, 6-7, and 9-10 are objected to for depending on a rejected base claim.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chang et al. [Chang, Tsuhen M. Disulfide/thiol switches in thiosemicarbazone ligands for redox-directed iron chelation. Dalton Trans. 2013, 42, 7846-7849].
	Chang et al. teaches compounds which anticipate the instant claims in Figure 1, compounds 1a, 1b, and 1c. 
Regarding the limitations “redox-activated pro-chelator”– it is noted that these claims merely recite properties of the anticipated compounds.  “Products of an identical chemical composition cannot have mutually exclusive properties.” Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F. 2d 705, 709, 15 USPQd 1655, 1658 (Fed. Cir. 1990).  Since the prior art teaches a product of identical chemical compound to that claimed, and the application discloses that all of the claimed compound have the claimed properties, these limitations are also anticipated. Since the prior art teaches the identical chemical structure, the properties applicant claims are necessarily present.  In re Spada, 911 F. 2d 705, 709, 15 USPQd 1655, 1658 (Fed. Cir. 1990).  Since the prior art teaches a product of identical chemical composition to that claimed, and the application discloses that all of the claimed compound have the claimed properties and no additional components are claimed (such as an excipient, adjuvant, carrier, etc.), these limitations are also anticipated. The claimed compound teach a compound of formula (A-1) and no additional components. Therefore, the claims are anticipated by the aforementioned compounds of formula (A-1), capable of being used with the claimed intended uses, as described herein.
MPEP 2111.02(II) provides the following instruction for interpreting the preamble of a claim: “During examination, statements in the preamble reciting the purpose or intended use of In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  Since the compound taught by the prior art do not have any structural difference from the claimed compound and the prior art compound are capable of the intended uses of being a redox-activated pro-chelator, those limitations are also anticipated, as discussed herein.

9.         Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAplus Registry Number: RN 21503-20-8. [Database Registry Chemical Abstracts Service, Columbus, Ohio, Accession No. RN 21503-20-8. Entered STN: 16 Nov 1984].

    PNG
    media_image1.png
    512
    784
    media_image1.png
    Greyscale

Registry numbers 21503-20-8 is available as prior art as of 16 Nov 1984, the date it was indexed into the CAplus database. Registry number 21503-20-8 anticipates compounds of formula A-I wherein m is 0, Ar1 is phenyl, R1, R3, and R5 are H, R7 is methyl, X1 is O.
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided the publication was accessible to persons concerned with the art to which the document relates. See In  re  Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981) Since this date represents 
The aforementioned compounds anticipate the instantly claimed compounds: It is further noted that for the purposes of determining if a reference is a “printed publication” for the purposes of 102(b), MPEP 2128 states the following: 

    PNG
    media_image2.png
    99
    480
    media_image2.png
    Greyscale
where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since each of the database entries above lists the date that each compound was entered into the on-line database, the compounds were made publicly available as of that date in each citation, and the claims are anticipated.
Regarding the limitations “redox-activated pro-chelator”– it is noted that these claims merely recite properties of the anticipated compounds.  “Products of an identical chemical composition cannot have mutually exclusive properties.” Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F. 2d 705, 709, 15 USPQd 1655, 1658 (Fed. Cir. 1990).  Since the prior art teaches a product of identical chemical compound to that claimed, and the application discloses that all of the claimed compound have the claimed properties, these limitations are also anticipated. Since the prior art teaches the identical chemical structure, the properties applicant claims are necessarily present.  In re Spada, 911 F. 2d 705, 709, 15 USPQd 1655, 1658 (Fed. Cir. 1990).  Since the prior art teaches a product of identical chemical composition to that claimed, and the application discloses that all of the claimed compound have the claimed 
MPEP 2111.02(II) provides the following instruction for interpreting the preamble of a claim: “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.” If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  Since the compound taught by the prior art do not have any structural difference from the claimed compound and the prior art compound are capable of the intended uses of being a redox-activated pro-chelator, those limitations are also anticipated, as discussed herein.
Conclusion
10.       No claims are allowed.
11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Shterengarts whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626